Citation Nr: 0933809	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-37 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to October 
1972.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1995 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In a July 2007 decision, the Board reopened the Veteran's 
claim for service connection in this matter, and remanded the 
matter for additional inquiry.  See 38 C.F.R. § 3.156 (2008).  


FINDINGS OF FACT

1.	The Veteran has been diagnosed with PTSD.  

2.	A diagnosis of PTSD is first shown by medical evidence 
dated over 21 years following the Veteran's discharge from 
service.  

3.	The record indicates that the Veteran did not engage in 
combat with the enemy.  

4.	The Veteran's claimed PTSD stressors are not verified by 
the evidence of record.    


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between March 2005 and April 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  And VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification to the Veteran prior to the 
June 1995 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following complete notification, the RO 
readjudicated the Veteran's claim in the June 2009 
Supplemental Statement of the Case (SSOC) of record.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the untimely notice to be harmless error in this 
matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
has provided the Veteran with extensive treatment for his 
claimed disorder to include multiple psychiatric 
hospitalizations, which are reflected in the record by 
multiple discharge reports.   

The Board notes that VA did not provide the Veteran with a VA 
compensation examination and opinion that particularly 
addressed his claim to service connection for PTSD.  The 
Board notes again that a VA medical examination and opinion 
is required only when a reasonable possibility exists that 
such assistance would aid in substantiating a claim.  38 
U.S.C.A. § 5103A; see Duenas v. Principi, 18 Vet. App. 512 
(2004).  The Court of Appeals of Veteran's Claims has 
recently held that the Secretary's duty to provide a medical 
examination is triggered where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; and (3) an 
indication that the disability may be associated with the 
Veteran's service; but (4) insufficient medical evidence on 
file for the Secretary to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating his service connection claim for PTSD.  As 
will be detailed further below, the evidence of record does 
not support the Veteran's claim that he served in combat and 
thereby incurred PTSD.  And the evidence of record does not 
verify any of his claimed stressors.  The evidentiary 
foundation for a medical nexus opinion is therefore lacking 
for this claim.  See 38 C.F.R. § 3.304(f).  As such, no 
reasonable possibility exists that medical examination and 
opinion would aid the Veteran in substantiating his claim.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i); 
Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

The Veteran claims that he incurred PTSD during service.  In 
various statements in the record dated since 1983, he has 
maintained that he incurred this disorder as a result of top 
secret combat service in Vietnam.  He stated that he served 
as a CIA operative in Vietnam.  He stated that he served as 
an air assault ranger in Vietnam and underwent hostile fire 
while engaged in "interdiction work" attacking supply 
routes on the Ho Chi Minh trail.  He stated that he witnessed 
the deaths of a fellow airmen.  And he stated that he was 
injured by enemy gunfire.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).    

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008).  

In this matter, medical evidence demonstrates that the 
Veteran has been diagnosed with PTSD.  VA treatment records 
and hospitalization reports evidence diagnoses of PTSD since 
June 1994.  

As to whether the Veteran's diagnosed PTSD relates to 
service, the Board notes that, pursuant to the Veteran's 
claims to combat service and trauma sustained therein, it has 
reviewed 38 U.S.C.A. § 1154.  This statute provides that in 
the case of Veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See also 38 C.F.R. § 3.304(d) (2008).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the Veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a Veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the Veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

Based on a review of the record, the Board finds that the 
evidence preponderates against the Veteran's claim that he 
served in combat.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  The Veteran's DD Form 214 
and other service personnel records do not indicate combat 
involvement.  The Veteran's MOS does not indicate combat 
service.  His DD Form 214 notes his air force MOS as a 
Protective Coating Specialist.  The DD Form 214 does not 
indicate that he was assigned or participated in combat 
duties.  Neither the DD Form 214 nor the service personnel 
records indicates service in Vietnam.  Rather, the service 
personnel records indicate overseas service in Okinawa, Japan 
from February 1969 to August 1970.  None of the Veteran's 
awarded medals or decorations shows combat service.  The 
Veteran's DD Form 214 shows that the Veteran was awarded the 
National Defense Service Medal and the Air Force Good Conduct 
Medal.  These medals do not indicate combat service, and do 
not indicate service in Vietnam.  The Veteran's DD Form 214 
and personnel records show that the Veteran did not receive a 
Combat Infantryman Medal, a Purple Heart Medal, or any other 
decoration that would indicate combat service.  The Veteran 
has submitted no evidence - such as "buddy statements" - 
supporting his claim to combat.  The Veteran's service 
treatment records indicate service in Japan and Thailand, but 
do not indicate service in Vietnam.  These records do not 
indicate any medical inquiry related to combat trauma either.  
The Veteran's September 1972 separation report of medical 
history is negative for psychiatric disorders and for any 
disorder related to combat.  The Veteran's September 1972 
separation report of medical examination indicates no 
psychiatric disorder that may have been caused by combat.  
And the earliest medical evidence of record of a post-service 
psychiatric disorder is dated in the early 1980s, over 10 
years following the Veteran's discharge from service in 1972.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  Based on 
the totality of the evidence of record, the Board finds that 
the evidence preponderates against the Veteran's claim to 
serving in combat with the enemy in Vietnam.  

To effect a grant of service connection here, therefore, the 
Veteran's claimed stressors must be verified in the record.  
Indeed, uncorroborated testimony is not sufficient to verify 
a non-combat stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
See also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

The Board has reviewed the record seeking verification of the 
Veteran's claimed stressors.  But none of his claimed 
stressors is verified in the record.  Pursuant to the Board's 
July 2007 remand, the RO sought additional detail from the 
Veteran regarding his claimed stressors.  And pursuant to the 
remand, the RO sought additional information from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly USASCRUR).  In particular, the RO sought 
information related to the Veteran's claim that he witnessed 
the death of a fellow service member.  But, in an April 2008 
statement of record, it is indicated that this reported death 
was not verified.  

In sum, the evidence of record preponderates against the 
Veteran's claim to service connection for PTSD.  See Alemany, 
supra.  Though the record demonstrates that the Veteran has 
been diagnosed with PTSD by medical professionals, an 
essential element of a PTSD service connection claim is 
unestablished here - i.e., the record does not contain any 
credible supporting evidence that his claimed stressors 
occurred.  The Veteran has maintained that he incurred PTSD 
as a result of top secret combat air missions throughout 
Vietnam, and that he witnessed the combat-related deaths of 
fellow service members.  But the only evidence in support of 
these claimed stressors is the Veteran's own statements.  In 
short, his stressors are not verified in the record.  See 
38 C.F.R. § 3.304(f); Cohen and Pentecost, both supra.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the Veteran's statements.  While these statements may be 
regarded as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis or etiology.  Therefore, the lay statements alone 
are insufficient to prove the Veteran's claim.  Ultimately, 
lay statements, however sincerely communicated, cannot form 
the factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


